Dreyfus New YorkAMT-Free Municipal Bond Fund ProspectusJuly 1, 2013 Class Ticker A PSNYX C PNYCX I DNYIX Y DNYYX As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. ContentsFund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 5 Management 7 Shareholder Guide Choosing a Share Class 9 Buying and Selling Shares 12 General Policies 14 Distributions and Taxes 16 Services for Fund Investors 16 Financial Highlights 18 For More InformationSee back cover. Fund SummaryInvestment ObjectiveThe fund seeks to maximize current income exempt from federal, New York state and New York city income taxes to the extent consistent with the preservation of capital.Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section beginning on page 9 of this prospectus and in the How to Buy Shares section and the Additional Information About How to Buy Shares section beginning on page II-1 and page III-1, respectively, of the fund's Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class Y Maximum sales charge (load) imposed on purchases(as a percentage of offering price) 4.50 none none none Maximum contingent deferred sales charge (load) (as a percentage of lower of purchase or sale price) none* 1.00 none none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class Y Management fees .55 .55 .55 .55 Distribution (Rule 12b-1) fees none .75 none none Other expenses (including shareholder services fees)** .36 .38 .13 .08 Total annual fund operating expenses .91 1.68 .68 .63 *Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a contingent deferred sales charge of 1.00% if redeemed within one year.**Other expenses for Class Y are based on estimated amounts for the current fiscal year.ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $539 $727 $931 $1,519 Class C $271 $530 $913 $1,987 Class I $69 $218 $379 $847 Class Y $64 $202 $351 $786 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A $539 $727 $931 $1,519 Class C $171 $530 $913 $1,987 1 Class I $69 $218 $379 $847 Class Y $64 $202 $351 $786 Portfolio TurnoverThe fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 9.96% of the average value of its portfolio.Principal Investment StrategyTo pursue its goal, the fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal, New York state and New York city income taxes. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 70% of its assets in municipal bonds rated, at the time of purchase, investment grade (i.e., Baa/BBB or higher) or the unrated equivalent as determined by The Dreyfus Corporation. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade. The dollar-weighted average effective maturity of the fund's portfolio normally exceeds ten years, but the fund may invest without regard to maturity. The portfolio managers focus on identifying undervalued sectors and securities. To select municipal bonds for the fund, the portfolio managers use fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and actively trade among various sectors based on their apparent relative values.
